Citation Nr: 0525474	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1998 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
rating in excess of 10 percent for PTSD.  

The case came before the Board in October 1999.  At that 
time, the Board determined that further development was still 
required to properly evaluate the veteran's PTSD.  The Board 
undertook additional development with regard to this issue 
pursuant to 38 C.F.R. § 19.9(a) (2).  The veteran and his 
representative were notified of the additional development by 
letter of March 2003.  

However, On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a) (2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in June 2003, the Board remanded the case to the 
RO for further development.  Following the requested 
development, supplemental statements of the case (SSOCs) were 
issued in March 2004, September 2004, and April 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's PTSD is manifested by occasional 
nightmares, chronic sleep impairment, depression, intrusive 
thoughts about Vietnam with a tendency to avoid crowds.  

3.  There is no evidence that the PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the schedular criteria for a disability rating of 30 percent, 
but no higher, for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in January 
2005.  Those letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in October 1998 and 
March 2003.  The available medical evidence is sufficient for 
an adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

II.  Factual Background.

The records indicate that the veteran served on active duty 
from February 1968 to February 1970.  His DD Form 214 
indicates that he had 1 year of Foreign Service.  His 
military occupational specialty (MOS) was Light Weapons 
Infantryman.  He was awarded the Vietnam Service Medal with 
bronze service star, the National Defense Service Medal, the 
Air Medal, and the Combat Infantryman's Badge.  The service 
medical records, including the October 1967 enlistment 
examination and the January 1970 discharge examination, are 
negative for any complaints, findings, or a diagnosis of a 
psychiatric disorder, including PTSD.  

The record is devoid of any treatment records during the 
period from 1970 to 1992, at which time the record shows that 
the veteran was hospitalized at a VA hospital from February 
1992 to March 1992 for treatment of continuous alcohol 
dependency and several physical disabilities.  

On the occasion of his initial VA psychiatric examination in 
September 1992, the veteran reported that he served in 
Vietnam at Dien, Phuoc Binh and Lai Chau and that his job was 
as an infantryman; therefore, he spent most of his time in 
the jungle.  The veteran indicated that whenever they went 
through a fire fight, he would wind up picking up pieces of 
his buddies; he also discovered dead children.  The veteran 
related that about 5 people in his platoon were hit by 
rockets.  Following a mental status examination, the 
pertinent diagnosis was PTSD, chronic, delayed.  The examiner 
stated that the veteran gave ample stressors while he was in 
Vietnam, and he gave much of the symptomatology attributable 
to PTSD.  

By a rating action of February 1993, the RO granted service 
connection for PTSD; a 10 percent disability rating was 
assigned, effective July 31, 1992.  

The veteran's claim for an increased rating for PTSD was 
received in September 1998.  Submitted in support of the 
veteran's claim were VA medical records, dated from June 1996 
through October 1998, which show treatment for several 
unrelated disabilities.  These records do not reflect any 
complaint or findings pertaining to the veteran's PTSD.  

The veteran was afforded a VA compensation examination in 
October 1998; his main complaint was difficulty sleeping, 
although he indicated that he did not have frequent 
nightmares.  The veteran did report a lot of intrusive 
thoughts about the war.  The veteran indicated that he was 
easily startled by any kind of loud noise.  He did not report 
any significant problems with crowds; however, he did not go 
to restaurants.  The veteran admitted to a history of alcohol 
abuse but had not had anything to drink in the past eight 
months; he denied any drug use.  On mental status 
examination, the veteran was casually groomed, and conversed 
readily with the examiner.  Eye contact was fairly good.  He 
appeared rather dysphoric.  Speech was within normal limits 
with regards to rate and rhythm.  The predominant mood was 
one of depression, and affect was appropriate to content.  
The veteran's thought processes and associations were logical 
and tight.  There was no loosening of associations and no 
confusion.  No gross impairment of memory was observed.  The 
veteran was oriented in all spheres.  Hallucinations were not 
complained of and no delusional material was noted during the 
examination.  Insight and judgment were adequate.  The 
veteran reported occasional suicidal ideation but denied any 
intent.  He denied any homicidal ideation.  The pertinent 
diagnosis was PTSD, chronic, and the examiner assigned a GAF 
score of 58.  The examiner noted that the veteran was 
competent for VA purposes and was not in need of psychiatric 
hospitalization.  

VA outpatient treatment reports, dated from January 1998 
through July 2002, show that the veteran received ongoing 
clinical evaluation and treatment for several disabilities, 
including symptoms of PTSD.  The veteran was admitted to a VA 
hospital in July 1999 for detoxification.  The principal 
diagnoses were alcohol dependence, nicotine dependence, 
cannabis abuse, and PTSD.  A GAF score of 31 was assigned.  
An August 1999 VA progress note reflects a diagnosis of PTSD 
and substance abuse, and the veteran was assigned a GAF score 
of 40.  In October 1999, the veteran was readmitted to the 
detoxification unit with similar diagnoses; a GAF score of 41 
was assigned.  A progress note, dated in November 1999, 
reported that the veteran had problems with insomnia and 
social avoidance; the diagnosis was PTSD, mild to moderate, 
and the GAF score was 49.  A similar diagnosis was reported 
in May 2000; at that time, the veteran was assigned a GAF 
score of 45.  

The veteran was afforded a VA compensation examination in 
March 2003, at which time it was noted that the veteran was 
being followed through the PTSD program and indicated that he 
was taking Sertraline.  The veteran reported difficulty 
sleeping; he stated that he occasionally went days without 
sleeping.  The veteran indicated that he did not have 
frequent nightmares because he got very little sleep; he 
noted that he sometimes had dreams about being trapped or 
someone shooting at him.  The veteran reported intrusive 
thoughts that involved seeing people he killed and buddies he 
had to pick up.  The veteran indicated that he was easily 
startled by noises.  He avoided crowds.  The veteran lived 
alone; he was divorced.  The veteran related that he had not 
worked in 14 or 15 years because he was physically unable to 
go to work.  

On mental status examination, the veteran was casually 
groomed and fully cooperative.  He appeared somewhat 
dysphoric.  Speech was within normal limits with regard to 
rate and rhythm.  The veteran's mood was mildly depressed, 
and affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight; no 
loosening of associations was noted, nor was any confusion.  
No gross impairment in memory was observed, and the veteran 
was oriented in all spheres.  No hallucinations or delusions 
were noted.  The veteran's insight was somewhat limited, and 
judgment was adequate.  The veteran denied suicidal or 
homicidal ideation.  The pertinent diagnosis was PTSD, 
chronic; a GAF score of 57 was assigned.  Following a review 
of the veteran's claims folder, the VA examiner provided an 
addendum to the above examination, wherein he stated that the 
GAF rating remained 57; he also noted that there was no 
evidence suggesting that the veteran was unable to maintain 
gainful employment on the basis of his PTSD symptomatology.  

VA treatment reports, dated from January 2003 through 
February 2005, reflect ongoing clinical evaluation and 
treatment for several disabilities, including PTSD.  In 
February 2003, the veteran was seen in consultation for group 
therapy; he reported problems with insomnia, irritability, 
startled response, and depression.  On mental status 
examination, mood was described as constricted.  The 
impression was post traumatic stress syndrome, and the 
veteran was assigned a GAF score of 55.   In January 2005, 
the veteran was admitted to a detoxification unit; the 
impression was alcohol dependence, cocaine and cannabis 
abuse, and other psychological factors.  He was assigned a 
GAF score of 30.  During a clinical visit in February 2005, 
it was noted that the veteran was diagnosed with substance 
abuse; his therapy was focused on coping with anxiety and 
depression symptoms.  

III.  Legal analysis.

Ratings are determined by evaluating the extent to which a 
veteran's service-connected disability adversely affects 
his/her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD has been assigned a 10 percent rating 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004).  Under 
that code, a 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  

After carefully reviewing the record, the Board finds that a 
30 percent disability rating is warranted for the veteran's 
PTSD.  In this regard, the Board observes that the veteran's 
PTSD is currently manifested by occasional nightmares, 
chronic sleep impairment, depression, intrusive thoughts of 
Vietnam, and some discomfort around crowds.  However, during 
the most recent VA examination in March 2003, the veteran 
indicated that he had a number of friends with whom he shoots 
pool regularly.  Moreover, the veteran did not report that he 
was unable to work as a result of his PTSD; rather, he 
specifically stated "physically, I am not able to work."  

In addition, the Board notes that the two VA examination 
reports of record assigned the veteran GAF scores of 58 and 
57.  While more recent outpatient treatment reports reflect 
declining GAF scores, ranging from 31 to 49, these were 
related to the veteran's treatment for substance abuse.  
Significantly, the veteran was admitted to a VA hospital in 
January 2005 for detoxification; at that time, he was given 
an impression of alcohol dependence, cocaine and cannabis 
abuse, with a GAF score of 30.  Clearly, the GAF score is 
related to treatment of the substance abuse; there was no 
diagnosis of or treatment for PTSD during that period of 
hospitalization.  Nonetheless, the Board finds that the 
detailed findings made in the above mentioned VA examination 
reports more nearly approximate the criteria for a 30 percent 
disability rating under Diagnostic Code 9411.  Thus, the 
Board finds the GAF scores between 51 and 60 to be more 
probative, and more reflective of the veteran's disability 
picture.  

The Board observes that a higher evaluation of 50 percent is 
not warranted as the veteran's PTSD is not reflective of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
frequently than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, or difficulty 
in establishing and maintaining effective work and social 
relationships.  Specifically, the examiner observed that 
speech was within normal limits with regard to rate and 
rhythm.  Although his insight was somewhat limited, his 
affective processes were fairly full in range, his thought 
processes were coherent and logical, and his judgment was 
adequate.  Thus, the Board determines that the veteran's 
service-connected PTSD does not warrant an evaluation of 50 
percent or more under Diagnostic Code 9411, but is most 
appropriately evaluated as 30 percent disabling.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

For the reasons and bases discussed above, the Board finds 
that the evidence supports a disability rating of 30 percent 
for PTSD.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004).  The Board has considered the benefit of the doubt 
rule in this case, and has applied it where appropriate.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b) (1), but notes that at no time has the veteran 
specifically contended that an extra-schedular rating might 
be appropriate.  There has been no showing that the service- 
connected depressive disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board's independent review of the 
evidentiary record does not disclose the existence of 
exceptional or unusual circumstances warranting referral of 
this claim for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a 30 percent disability evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


